Citation Nr: 1035459	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  03-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a chronic eye disorder, 
claimed as myopic presbyopia and vitreous floaters. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Air 
Force from August 1971 to August 1991.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision issued by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board most recently remanded the case for additional 
development in January 2009.  The case has now been returned to 
the Board for appellate review.

The Board notes that the clinical evidence of record for the 
appellant includes diagnoses of vitreous floaters, astigmatism, 
myopic presbyopia, error of refraction, hyperopia, and 
hypertensive retinopathy.  The United States Court of Appeals for 
Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (per curiam), a case in which various psychiatric 
diagnoses had been rendered, pointed out that Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), cuts both ways and a lay 
claimant cannot be held to a hypothesized diagnosis - one he is 
incompetent to render when determining what his actual claim may 
be.  The Court found that VA should have considered alternative 
current conditions within the scope of the filed claim, and that 
diagnoses which arise from the same symptoms for which the 
claimant was seeking benefits do not relate to entirely separate 
claims not yet filed.  Rather, those diagnoses should have been 
considered to determine the nature of the claimant's current 
condition relative to the claim he did submit.  Thus, this 
appellant's claim should not be strictly limited to the 
originally claimed left eye spots, and other relevant 
ophthalmologic diagnoses should be considered.  Therefore, the 
issue on appeal is as listed on the first page, above.


FINDINGS OF FACT

1.  The appellant is service-connected for hypertension and for 
hypertensive arteriosclerotic cardiovascular disease (ASCVD).

2.  The appellant has a diagnosis of hypertensive retinopathy, 
which is due to his service-connected hypertension and 
hypertensive arteriosclerotic cardiovascular disease 
disabilities.

3.  The appellant was treated for a hematoma of the left orbital 
area while he was on active duty June 1973; it resolved without 
any sequelae.

4.  The appellant was treated for a complaint of seeing spots in 
his left eye while he was on active duty December 1986; it 
resolved without any sequelae.

5.  The appellant's distant corrected visual acuity was 20/20 in 
each eye in April 1989; his near corrected visual acuity was 
20/20 in the right eye and 20/25 in the left eye.

6.  The appellant has a history of vitreous floaters in the left 
eye; this is a condition that has no causal or etiological 
relationship to service, including the in-service eye trauma.

7.  There is no evidence of any eye injury or disease during 
service that caused the refractive error, hyperopia, astigmatism 
or myopic presbyopia that the appellant currently experiences in 
each of his eyes.

8.  There is no evidence of any aggravation of the refractive 
error, astigmatism, or presbyopia related to any service-
connected disability.


CONCLUSIONS OF LAW

1.  Hypertensive retinopathy (bilateral) is proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  No other current right or left eye disorder, including 
vitreous floaters, refractive error, hyperopia, astigmatism, 
and/or myopic presbyopia, is proximately due to or the result of 
an incident of service or a service-connected disability, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Given the fully favorable decision on the matter of service 
connection for hypertensive retinopathy contained herein, the 
Board finds that any defect in the notice or assistance provided 
to the Veteran in relation to that issue constitutes harmless 
error.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In July 2002, prior to the promulgation of the January 2003 
rating action that, in part, denied the appellant's claim of 
entitlement to service connection for eye disorders, the RO sent 
the appellant a letter informing him of the types of evidence 
needed to substantiate his eye disorder claim and its duty to 
assist him in substantiating his service connection claim under 
the VCAA.  The letter informed him that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, records from other Federal agencies, etc.  He 
was advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the January 2003 rating decision, the June 2004 
statement of the case (SOC), and the March 2008 and February 2010 
supplemental statements of the case (SSOCs) explained the basis 
for the RO's actions, and provided him with opportunities to 
submit more evidence.  All relevant evidence identified by the 
appellant relative to his bilateral eye service connection claim 
has been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the appellant has been provided with 
every opportunity to submit evidence and argument in support of 
his bilateral eye service connection claim, and to respond to VA 
notices.  Furthermore, to whatever extent the decision of the 
Court in Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  Letters to the Veteran from VA, dated in June 2006, 
June 2007, and October 2009, contained the information required 
by Dingess.  

The appellant has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  The United States Supreme 
Court has held that an error in VCAA notice should not be 
presumed prejudicial, and that the burden of showing harmful 
error rests with the party raising the issue, to be determined on 
a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  In this case, neither the Veteran nor his representative 
has alleged any prejudicial or harmful error in VCAA notice, and 
the Board finds, based the factors discussed above, that no 
prejudicial or harmful error in VCAA notice has been demonstrated 
in this case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's 
service treatment records (STRs), dated between 1971 and 1991, 
have been associated with the claims file.  In addition, his VA 
treatment records, dated between 1994 and 2008, and his retired 
military treatment records dated between 1993 and 1998, have been 
associated with the claims file.  Private records are also in 
evidence.

The appellant was afforded a VA eye examination in August 2007; 
an addendum was generated in November 2009.  A medical opinion is 
adequate when it is based upon consideration of the appellant's 
prior medical history and examinations and also describes the 
disability in sufficient detail so that the Board's "evaluation 
of the claimed disability will be a fully informed one."  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  The August 2007 VA eye 
examination was conducted by a health care professional, and the 
associated report reflects review of the appellant's claims file.  
The examination included report of the history and symptoms of 
the appellant's eye problems and demonstrated objective 
evaluation.  The examiner was able to assess and record the 
condition of the appellant's right and left eye pathology.  The 
Board finds that the examination report (with November 2009 
addendum) is sufficiently detailed with recorded history and 
clinical findings, opinions and supporting rationale to be 
adequate for rating purposes.  In addition, it is not shown that 
the examination was in any way incorrectly prepared or that the 
VA examiner failed to address the clinical significance of the 
appellant's right or left eye pathology.  Further, the VA 
examination report addressed the etiology of the appellant's 
bilateral eye pathology.  As a result, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. 
§ 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  

Further, the VA examination reports addressed the etiology and 
onset of the appellant's eye disorders.  The post-remand 
examination of August 2007, coupled with the clarifying opinion 
generated in November 2009, substantially complied with the June 
2006 and January 2009 Board remand directives that the Veteran be 
afforded an eye examination that addressed the etiology of the 
appellant's bilateral eye pathology.  The VA examiner reviewed 
the claims file and addressed the question of the relationship 
between of the Veteran's eye disorders and his service and 
service-connected disabilities.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

However, a Court or Board remand confers upon a veteran the right 
to substantial, but not strict, compliance with that order.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As a result, the 
Board finds that additional development by way of another 
examination would be redundant and unnecessary.  See 38 C.F.R. 
§ 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  
Therefore, the Board concludes that the Veteran was afforded an 
adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

The appellant was informed about the kind of evidence that was 
required and the kinds of assistance VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  He did not provide 
any information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  He had previously been given more than one year in 
which to submit evidence after the RO gave him notification of 
his rights under the pertinent statute and regulations.  Thus, it 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file.  

Therefore, there is no duty to assist that was unmet, and the 
Board finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the 
Board turns to the merits of the claim.

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The resolution of this issue must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical records 
and all pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of the 
entire evidence of record.  38 C.F.R. § 3.303(a).  There must be 
medical evidence of a nexus relating an in-service event, 
disease, or injury, and a current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
at some point during the claim process, and it must be shown that 
the present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 
Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, but not refractive error, may be 
presumed to have been incurred in service if they become manifest 
to a degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether service 
connection can be established on a another basis.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  This includes 
consideration of the theory of secondary service connection, 
under 38 C.F.R. § 3.310, as to the question of whether any of the 
appellant's current ophthalmologic pathology is causally or 
etiologically related to service-connected disability.

Review of the Veteran's service medical records reveals that he 
underwent a service entrance examination in July 1971.  He 
indicated on his associated report of medical history that he did 
not wear glasses.  The general and ophthalmoscopic examinations 
of his eyes were clinically normal, with 20/20 distant vision in 
each eye and J1 near vision in each eye.

In June 1973, the appellant was in a motor vehicle accident and 
incurred an injury to the area around his left eye.  He sought 
treatment and a diagnosis of hematoma to the left orbital area 
was rendered.  Radiographic examination of the area revealed no 
significant abnormalities.  The report of a January 1981 periodic 
examination revealed that the appellant's distant and near vision 
was 20/20 in each eye.  In December 1986, the appellant sought 
treatment for a left eye problem he described as seeing spots 
that moved with left eye motion.  He said that he had experienced 
this for about one month.  The appellant was noted to have no 
need for prescription eyewear; his distant vision was 20/15 
bilaterally and his near vision was 20/20 bilaterally.  The 
appellant denied experiencing flashing or lights; he also denied 
a history of trauma.  Funduscopy examination was normal.  The 
clinical impression was emmetropia.  The Veteran underwent a 
periodic examination in January 1987; the general and 
ophthalmoscopic examinations of his eyes were clinically normal.  
Visual acuity was measured as 20/20 in each eye for distant and 
near vision.  In April 1989, the appellant underwent another 
periodic examination; his distant visual acuity was 20/20 in the 
right eye and 20/25 in the left eye.  His near visual acuity was 
20/20 in each eye.  

The appellant underwent a retirement examination in May 1991.  
The associated report of medical history indicates that the 
Veteran reported left eye floating objects since 1987; these were 
described as having an unknown etiology.  Treatment was noted to 
have been nonexistent and the examiner concluded that the 
floating objects described by the Veteran were noncontributory.

Review of the post-service medical evidence reveals that the 
appellant underwent a VA eye examination in January 1992; he was 
noted to report a history of floaters since 1986, (when he was 
hit with a basketball) and which he saw as dark spots.  Corrected 
vision was 20/20 in each eye for distant vision and 20/25 for 
near vision.  On physical examination, the eyelids showed no 
abnormalities.  Each cornea was normal.  The macula was within 
normal limits.  There were two tiny dark pigment clumps in the 
temporal inferior retina of the left eye.  The examiner rendered 
a clinical assessment of normal eye examination.  The VA examiner 
also noted a history of trauma to the left eye in 1986, but with 
no evidence of injury.  The examiner further noted a history of 
floaters and stated that these were of no current significance.  

The evidence of record contains retired military treatment 
records for the appellant.  These records are dated between 1993 
and 1998; these records do not contain any evidence of any 
complaints of, diagnosis of, or treatment for any right or left 
eye complaints.

The evidence of record also includes VA treatment records for the 
appellant dated between 1994 and 2008.  Review of those records 
reveals that the appellant sought treatment for complaints of 
dizziness and blurring of vision.  The clinical impression 
rendered included hypertension, but there was no mention of any 
right or left eye disorder.  In July 1999, he complained of 
headaches, dizziness, and blurring of vision.  The next month he 
was afforded a VA eye consultation.  He said that he needed 
glasses.  On testing, distant vision was 20/30 in the right eye 
and 20/15 in the left eye.  The findings were otherwise not 
significant.  

The evidence of record includes evidence of private 
ophthalmologic treatment.  A September 2000 report includes 
diagnoses of myopic presbyopia and vitreous floaters.  

In November 2000, the appellant was seen in a VA ophthalmology 
clinic.  He complained of blurred vision on waking up and 
reported this had been occurring for three to four years.  On 
physical examination, the Veteran's external eye structures were 
in order and his lenses were clear.  The fundus details were 
within normal limits.  There was no evidence of retinopathy.  The 
clinical assessment included bilateral astigmatism and bilateral 
prebyopia.  The eye care provider stated that the Veteran's 
ophthalmologic complaints were attributed to his error of 
refraction.

The appellant underwent a VA eye examination in August 2007; the 
examiner (an ophthalmologic consultant physician) reviewed the 
claims file.  The appellant complained of blurring of vision for 
far in each eye; he also complained of left eye pain.  He said 
that the date of onset was in the 1980s and that the blurring was 
not corrected with spectacles.  This symptom was noted to be 
triggered by elevations of blood pressure and during attacks of 
stress.  The appellant also reported in-service trauma to the eye 
in 1984, while playing racquetball.  He further reported chemical 
exposure, in 1972, while at Udon Air Force Base in Thailand and 
said that he had been splattered with cleaning solvent in each 
eye. He did not mention the in-service automobile accident that 
occurred in 1973.  On eye examination, the appellant had a 
corrected visual acuity of 20/25 for distance in each eye; near 
corrected vision was J1 in each eye.  The examiner noted 
presbyopic changes; right eye scotoma with moderate contraction 
of the peripheral field; and left eye scotoma with a contracted 
visual field with central 20 degrees remaining.  There was no 
diplopia, strabismus, conjunctivitis, iritis, retinitis, 
scleritis or other eye disease present.  There were no residuals 
of an eye injury.  On funduscopic examination, the examiner 
observed a thin vitreous floater in the left eye.  Slit lamp 
examination was normal.  The examiner rendered diagnoses of 
hyperopia, astigmatism, presbyopia and vitreous floaters in the 
left eye.  The examiner also rendered a diagnosis of hypertensive 
retinopathy.  The examiner stated that the vitreous floaters were 
probably related to previous trauma.  The examiner further stated 
that the appellant's complaints of blurred vision may be related 
to his service-connected hypertension.  

In November 2009, the above VA ophthalmologic consultant 
physician examiner rendered an addendum to his August 2007 
examination report.  The examiner stated that the appellant's 
vitreous floaters were first diagnosed in September 2000, and 
that vitreous floaters are often caused by ocular injuries 
(direct and indirect).  Vitreous floaters are perceived by 
patients and noted by examiners right after these injuries.  
Thus, the examiner concluded that, based on the chronology of the 
appellant's reports of eye injury in 1973, and 1986, that it was 
unlikely that his current vitreous floaters were caused by the 
documented in-service trauma.  The examiner further stated that, 
because congenital astigmatism and presbyopia have a different 
pathophysiologic causation, it was also unlikely that the 
floaters represented superimposed injury to those conditions.

The Veteran contends that he incurred right and left eye injuries 
while in service which resulted in chronic eye disorders, and 
that he now has residuals of those injuries.  The Board has 
considered his written statements in support of his arguments 
that he has eye disorders as a result of his service.  To the 
extent that these statements represent evidence of continuity of 
symptomatology, without more, those statements are not competent 
evidence of a diagnosis of any eye disorder, nor do they 
establish a nexus between a medical condition and service.  

Although lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not competent 
to prove a matter requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The measurement of 
visual acuity and the documentation of internal eye defects 
require specialized training for a determination as to diagnosis 
and causation, and are therefore not susceptible of lay opinions 
on etiology.  Therefore, the Board cannot give decisive probative 
weight to the opinions of the Veteran about the origins of his 
eye disorders, because he is not qualified to offer such 
opinions.

The Board recognizes the sincerity of the arguments advanced by 
the Veteran that he has bilateral eye pathology that is related 
to his military service.  It is true that lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).  
However, as noted above, the appellant's diagnosed eye disorders 
are measurable by objective testing that requires specialized 
equipment and training, and is therefore not susceptible to lay 
opinions.  

In order for service connection to be warranted, there must be 
evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, supra.  The Court has held that, in order to prevail 
on the issue of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Under the provisions 38 C.F.R. §§ 3.303(c), 4.9, refractive 
errors are considered congenital or development conditions and 
are not a disease or injury within the meaning of applicable 
legislation.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
The appellant's currently diagnosed hyperopia, myopic presbyopia, 
and astigmatism are such refractive errors.  

Congenital or developmental conditions, if subjected to a 
superimposed disease or injury (aggravation), may be service 
connected for the additional disability.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990).  In Browder v. Brown, 5 Vet. App. 268 
(1993) and Browder v. Derwinski, 1 Vet. App. 204 (1991), the 
Court indicated that VA must consider whether a refractive error 
diagnosed during service represented aggravation of a preexisting 
traumatic eye disability.  In this case, the clinical evidence of 
record does not demonstrate that any one of these conditions 
rapidly progressed during service or led to deterioration or 
uncorrectable vision impairment.  As noted above, in July 1992, 
almost a year after the Veteran's separation from service, his 
corrected vision was 20/20 in each eye for distant vision and 
20/25 for near vision on VA examination.  In addition, the 
November 2009 VA examination addendum states that the appellant 
did not have any such superimposed injury affecting his 
refractive error.

There is no clinical evidence to suggest that the appellant's 
current vitreous floaters, refractive error, hyperopia, 
astigmatism, or myopic presbyopia are related to his in-service 
trauma.  Because the defective vision is attributable to 
refractive error, the current defective vision, including 
hyperopia, astigmatism and myopic presbyopia, does not amount to 
a disability for which compensation benefits may be paid.  
38 C.F.R. § 3.303(c).  See McNeely v. Principi, 3 Vet. App. 357, 
364 (1992).  Nothing in the current record attributes the 
appellant's right or left eye refractive error, hyperopia, 
astigmatism or myopic presbyopia to acquired pathology such as 
trauma, including any incident of service or any service-
connected disability.  In addition, there is no medical opinion 
of record to link the vitreous floaters in the left eye to 
service, or to any service-connected disability.  Furthermore, 
there is no clinical evidence of the existence of any disability 
caused by the vitreous floaters.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Therefore, the preponderance of the evidence is against the 
appellant's service connection claims for any right or left eye 
disorder other than hypertensive retinopathy.  The Board must 
accordingly conclude that the evidence presented for and against 
the right and left eye claims with current diagnoses of vitreous 
floaters, refractive error, hyperopia, astigmatism and myopic 
presbyopia - whether on a direct basis or a presumptive basis or 
a secondary basis - is not in approximate balance such that a 
grant of any requested benefit is required by 38 U.S.C.A. 
§ 5107(b).

In sum, given the absence of a competent medical opinion as to 
the existence of clinical significance or of a nexus between any 
currently diagnosed right or left eye disorder other than 
hypertensive retinopathy and some other incident of service or to 
a service-connected disability, the Board finds that the 
preponderance of the evidence is against these claims for service 
connection and service connection must be denied.  See Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Turning to the appellant's bilateral hypertensive retinopathy, a 
disability that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.310(a), service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Where a service-connected disability aggravates a 
non-service-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

During the pendency of this claim and appeal, an amendment was 
made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, supra, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of secondary service connection may be 
made.  This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  The present case 
predates the regulatory change.  Given what appear to be 
substantive changes, our analysis of secondary service connection 
in the present appeal considers the version of 38 C.F.R. § 3.310 
in effect before the change, which version is more favorable to 
the claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

Review of the medical evidence of record reveals that the 
appellant is service-connected for hypertension and for 
hypertensive ASCVD.  VA treatment records indicate that his 
complaints of blurred vision are related to his hypertension.  In 
addition, the appellant has been diagnosed with hypertensive 
retinopathy.  The August 2007 VA examiner indicated that this 
would be due to the Veteran's service-connected hypertension.  
There is no competent medical opinion of record to the contrary.

In weighing the evidence of record in the present case, the Board 
finds that the weight of the evidence supports the determination 
that the appellant's bilateral hypertensive retinopathy is 
causally related to his service-connected hypertension and 
hypertensive ASCVD disabilities.  Therefore, service connection 
is warranted for the appellant's bilateral hypertensive 
retinopathy.


ORDER

Entitlement to service connection for right and left eye 
disorders, including vitreous floaters, refractive error, 
hyperopia, astigmatism, and myopic presbyopia, is denied.

Service connection for hypertensive retinopathy of both eyes, as 
secondary to service-connected hypertension and hypertensive 
arteriosclerotic cardiovascular disease, is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


